                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCANVINSKI JEROME HYMES,                           Case No.16-cv-04288-JSC
                                                        Plaintiff,
                                   8
                                                                                            ORDER GRANTING IN PART
                                                 v.                                         PLAINTIFF’S ADMINISTRATIVE
                                   9
                                                                                            MOTION TO SEAL
                                  10     MILTON BLISS, et al.,
                                                                                            Re: Dkt. No. 179
                                                        Defendants.
                                  11

                                  12          Pursuant to the parties’ stipulated protective order, (Dkt. No. 95), Plaintiff seeks to seal
Northern District of California
 United States District Court




                                  13   material he submitted as an offer proof at trial that Defendants produced with the designation

                                  14   “Highly Confidential Attorneys Eyes Only.” (Dkt. No. 179.) Defendants filed a declaration in

                                  15   support of Plaintiff’s motion pursuant to Civil Local Rule 79-5(e)(1), establishing that certain

                                  16   material is sealable. (Dkt. No. 205.) The Court has reviewed the material and agrees.

                                  17          Accordingly, the Court GRANTS Plaintiff’s motion to seal his written offer of proof (Dkt.

                                  18   No. 179-3) and exhibits 1-6 (Dkt. No. 179-1 at 3-14). The Court DENIES Plaintiff’s motion to

                                  19   seal exhibit 7 (Dkt. No. 179-1 at 15-22).

                                  20          This order disposes of Docket No. 179.

                                  21          IT IS SO ORDERED.

                                  22   Dated: December 14, 2018

                                  23

                                  24
                                                                                                     JACQUELINE SCOTT CORLEY
                                  25                                                                 United States Magistrate Judge
                                  26
                                  27

                                  28
